Bloodworth, J.
This ease comes to this court on exceptions to an order of the judge of the superior court sustaining a motion to dismiss a certiorari. The record shows that the petition was filed, sanctioned, and the writ ordered issued on July 9th, and that the bond for the eventual condemnation money bears date July 11th. In Carroll v. Inner Shoe Tire Co., 21 Ga. App. 397 (2) (94 S. E. 643), it is held: “In a-certiorari proceeding in a civil cause, where no affidavit in forma pauperis is filed, the bond required, duly executed and approved, must be filed at the same time when the petition for certiorari is filed; and if not so filed, the writ must be dismissed on the hearing;” citing Hamilton v. Phenix Ins. Co., 107 Ga. 728 (33 S. E. 705); Cole v. Thurman, 119 Ga. 55 (45 S. E. 718); State v. Wynn, 4 Ga. App. 719 (62 S. E. 499); Smith v. McCranie, 14 Ga. App. 721 (82 S. E. 307); Sanford v. Wade, 17 Ga. App. 366 (8 S. E. 945); Park’s Code, § 5185. Plaintiff in error seeks to show, by the certificate of the deputy clerk of the superior court, that the date of the filing and the sanction of the petition was erroneously entered, and that the correct date was July 11th. ' The record cannot be thus contradicted. “ Certificates of public officers can not prove a fact; they can only authenticate papers and records attached to their offices.” Martin v. Anderson, 21 Ga. 301 (4). It appearing that at the time of the filing of the petition for certiorari in the office of the clerk of the superior court it was not accompanied either by the prescribed pauper affidavit or by the statutory certiorari bond, the judge of the superior court properly dismissed the certiorari.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.